Citation Nr: 0528001	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post total right hip replacement, currently rated as 
50 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to December 
1987 and from December 1988 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2000 rating determination, by the Waco, Texas, Regional 
Office (RO). 

In the June 2000 rating decision the RO assigned a temporary 
total hospitalization rating for the service-connected right 
hip disorder, from the first day of hospitalization on March 
2, 2000, until the end of April 2001, and continued a 
30 percent schedular rating thereafter.  In September 2002 
the RO increased the evaluation assigned for the veteran's 
right hip disability from 30 percent to 50 percent.  

This case was previously remanded in February 2004 for 
additional development and adjudication.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran experiences moderately severe residuals of a total 
right hip replacement, including persistent pain and 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
operative total right hip replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini v. Principi, supra, the U.S. Court of Appeals 
for Veterans Claims (Court) essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  The 
"notice" to the veteran is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 

Pelegrini also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service connection claim.  The Court also specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  Furthermore, 
while the Court has not specified how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The veteran's claim for compensation for the disability at 
issue was received in June 2000.  The record reflects that 
the veteran was provided with a copy of the June 2000 rating 
decision, the February 2002 statement of the case (SOC), and 
the supplemental statements of the case (SSOCs) issued in 
September 2002 and April 2005.  By way of these documents, 
the veteran was informed of the evidence needed to support 
her claim for an increased evaluation for the right hip.  
Thus, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claim, which the Board construes as reasonably informing 
her of the information and evidence not of record that would 
be necessary, if additional were in existence, to 
substantiate her claim.  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

A review of the claims folder reveals that the VA did not 
properly advise the veteran of the VCAA, and of the potential 
impact this statute might have on her increased rating claim.  
The Board notes that the Appeals Management Center (AMC) 
provided the veteran with basic notice of the provisions of 
the VCAA in correspondence dated in April 2004.  
Unfortunately, although the letter mentioned the right hip 
residuals (for which an increased rating is being sought), it 
actually provided the veteran with general information 
regarding the evidence necessary to establish entitlement to 
service connection, but not for an increased rating claim.  
However, the several rating actions and RO letters, the SOC, 
and the SSOCs issued between 2000 and 2005, especially when 
considered together, adequately discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and repeatedly notified the veteran of the evidence 
needed to prevail.  The veteran was notified of which portion 
of that evidence she was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
her behalf.  It was suggested that she submit any evidence in 
her possession.  The veteran was also informed that, at her 
option, the RO would obtain any non-Federal private treatment 
records she identified as related to her claim, provided she 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on her behalf.

During a Travel Board hearing in January 2003, the veteran 
provided information regarding additional VA medical records 
pertinent to her claim.  The AMC, on its own initiative as 
well as pursuant to the Board's February 2004 remand, made 
reasonable and appropriate efforts to assist the veteran by 
obtaining the additional evidence and scheduling a current VA 
examination in March 2005.  Once that development was 
completed, an SSOC was issued in April 2005 containing the 
appropriate law and regulations, including the current text 
of 38 C.F.R. § 3.159 as well as a discussion of the evidence.  
Clearly, as shown in submissions by and on behalf of the 
veteran, she is fully conversant with the legal requirements 
in this case.  Thus, the VA has substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the Board finds that all 
necessary development has been accomplished.  In this 
context, the veteran's service medical records, VA and 
private outpatient treatment records relevant to the claim, 
and the reports of VA examinations in January 2000, June 2002 
and March 2005 have been obtained and associated with the 
claims file.  She was given the opportunity to appear and 
testify before a Member of the Board to advance any and all 
arguments in favor of her claim in January 2003.  The veteran 
does not assert that there is additional evidence to be 
obtained, or that there is a request for assistance that has 
not been acted on.  All records obtained or generated have 
been associated with the claims file.  The Board accordingly 
finds that the RO has complied with the duty to assist the 
veteran with the development of her claim.  38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2005).

In short, the veteran was made well aware of the information 
and evidence necessary to substantiate her claim, she is 
familiar with the law and regulations pertaining to her 
claim, she does not dispute any of the material facts 
pertaining to her claim, and she has not indicated the 
existence of any outstanding information or evidence relevant 
to her claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").

Based upon the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
now is not prejudicial to the veteran.

II.  Laws and Regulations 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2005), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

The veteran's service-connected status post right hip 
replacement, residuals, is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  
Under that diagnostic code, replacement of the hip with a 
prosthesis warrants a 100 percent schedular evaluation for a 
one-year period following implantation of the prosthesis.  A 
90 percent evaluation is warranted if following the 
implantation there is painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
warranted if there is markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  Chronic residuals consisting of moderately 
severe weakness, pain or limited motion may be rated 50 
percent disabling.  Where symptomatology commensurate with 
less than the criteria for a 50 percent rating is shown by 
the record, a 30 percent is assigned.  Id.  

III.  Factual Background

The veteran was examined by VA in January 2000 in connection 
with her original claim.  At that time, she reported right 
hip pain, weakness, stiffness, fatigability, and lack of 
endurance.  She also had a history of dislocation.  She had 
received several injections of cartilage replacement 
substance in order to ameliorate the deterioration in 
progress in the acetabulum.  The attempts had failed, and she 
was being considered for further surgical procedure.  On 
range-of-motion testing, flexion of the right hip was to 70 
degrees, abduction was to 30 degrees, adduction to 20 
degrees, and rotation to 30 degrees bilaterally.  

In a February 2000 rating action, service connection was 
granted for traumatic arthritis of the right hip, and a 30 
percent evaluation was assigned. 

Private medical reports dated from May 1999 to April 2000 
show that the veteran was seen on several occasions for right 
hip pain.  The clinical findings noted increasing 
difficulties of the right hip.  In March 2000, she underwent 
a total right hip replacement.  Follow-up records show that 
one week post surgery she was doing well and there was 
excellent position of the right total hip press-fit 
arthroplasty.  Leg lengths were equal, and motion of the hip 
and knee was described as excellent.  Additional post-
surgical records dated in April 2000 show the veteran 
continued to do well.  The physician noted that she had come 
out with perfect leg length, with no discrepancy and very 
little pain.  She was sleeping well through the night, and 
the incision was well healed.  X-rays of the right hip showed 
excellent position and fit.  The cup appeared slightly 
vertical with regard to the metal component, but she was 
having no sensation of instability or subluxation in the hip.  

In the June 2000 rating decision, the RO assigned a temporary 
total hospitalization rating for the service-connected right 
hip disorder from the first day of hospitalization on March 
20, 2000, through April 30, 2001, and continued a 30 percent 
schedular rating from May 1, 2001.  

VA outpatient treatment records dated from August 2001 to 
March 2002 show the veteran continued to be evaluated for a 
painful right hip.  However, by February 2002, she was doing 
well except for some residual right thigh pain.

In June 2002, the veteran underwent a VA examination to 
determine the current severity of her right hip disability.  
She reported the history of her disability and stated that, 
since the right hip replacement, she had developed further 
difficulties including severe pain in her right hip.  She 
takes pain medication daily, occasionally supplemented with 
Motrin.  She reported that she had an episode of severe pain 
in August 2001 that lasted for two days, with significant 
limitation of motion and functional impairment.  The flare-up 
was alleviated by bedrest.  She did not identify any 
precipitating factors.  She has had no episodes of 
dislocation or recurrent subluxation and did not require the 
use of a cane or crutches.  There were no constitutional 
symptoms of inflammatory arthritis.  The veteran stated that 
she was employed as an insurance representative for the state 
of Texas and had missed two days of work in the past year due 
to hip pain.  She was able to perform the activities of daily 
living.  

On clinical evaluation, the veteran's gait was within normal 
limits and there was no functional limitation on standing or 
walking.  The right hip exhibited flexion to 100 degrees, 
backward extension to 20 degrees, abduction to 15 degrees, 
abduction to 30 degrees, external rotation to 40 degrees and 
internal rotation to 20 degrees.  She had pain at the 
extremes of internal and external rotation and hip flexion.  
There was no additional limitation noted with repetition of 
movement related to pain, fatigue, incoordination, weakness, 
or lack endurance.  X-rays revealed normal appearance of the 
right hip arthroplasty.

In September 2002, the RO increased the right hip disability 
rating to 50 percent, based upon the June 2002 findings.

At a personal hearing in January 2003, the veteran testified 
that her right hip disability had significantly limited her 
physical activity since the surgery.  She described the pain 
as piercing and requiring daily medication.  She testified 
that the hardware causes some discomfort while sleeping, and 
that she must use a pillow to relieve the pressure.  She 
testified that she was currently employed part time and 
attended school in the afternoon.  She indicated that the hip 
does not affect her with work-related effort.  She testified 
that she altered her gait to compensate for the right hip 
pain.  

Additional treatment records dated from March 2002 to January 
2004 show the veteran continued to be evaluated for a painful 
right hip.  

During VA examination March 2005, the veteran complained of 
occasional aching and numbness radiating to the knee when 
sleeping.  There were also complaints of moderate pain with 
prolonged walking or sitting, accompanied by stiffness.  The 
pain was constant, subsiding after taking medication.  Flare-
up intensity was 6 out of 10, subsiding after 30 minutes.  
There was no decrease in range of motion, but there was 
decrease in limb function during flare-ups.  She had a good 
response to Motrin on occasion, and could walk up to 6 blocks 
before having to rest.  She reported that she had lost time 
from work to attend physical therapy, and sometimes because 
of pain.  She was employed part time due to school, but 
intended to seek full time employment.  She reported 
limitation in daily and physical recreational activities due 
to hip pain.  Range of motion of the right hip showed flexion 
to 95 degrees, extension to 30 degrees, abduction to 35 
degrees, adduction to 25 degrees, internal rotation to 40 
degrees, and external rotation to 45 degrees.  All of these 
motions were accompanied by pain.  The examiner noted 
repetitive motion for limited periods did not decrease range 
of motion; however, repetitions of 10-15 minutes caused the 
hip to claudicate due to tightness and pain.  Stability was 
normal and there was no weakness, but there was moderate 
tenderness over the right trochanteric area.  There was no 
swelling or abnormal movement and no guarding of movement.  
The gait was normal and fluid.  X-rays of the right hip 
showed severe post traumatic degenerative joint disease, 
status post total hip replacement.  


IV.  Analysis

Applying the rating criteria cited above to the evidence of 
record, the Board finds that, following the cessation of the 
schedular 100 percent rating in April 2001, the veteran's 
right hip disability has demonstrated improvement since the 
right total hip replacement, with an overall disability that 
is moderately severe in nature.

In this respect, the veteran has experienced an improvement 
in range of motion and functional impairment as compared to 
the pre-surgical condition of the hip.  VA examination 
findings reported in 2002 and 2005 continue to show that the 
veteran's right hip replacement is in good position, but is 
still causing her some residual pain without any other 
significant impairment.  Furthermore, the veteran has not 
suggested the need for, or the use of, crutches to ambulate.  
In summary, the currently assigned disability rating of 50 
percent for the right hip is consistent with the 
symptomatology which has been identified on medical 
examination and described by the veteran.  Given the evidence 
of record, the Board finds that the currently assigned 50 
percent rating under Diagnostic Code 5054 is appropriate 
because there is nothing in the medical record to suggest 
that the veteran's right hip disability is markedly severe.  

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, there is evidence of painful motion and fatigue, 
which could further limit functional ability during flare-
ups.  However, neither the veteran nor the examiner 
established that flare-ups result in functional loss that 
would equate to pain, weakness and/or limitation of motion of 
the kind contemplated by the 70 percent or 90 percent higher 
ratings provided under DC 5054 (i.e., use of crutches or 
markedly severe symptoms).  Although the effect of the 
veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

In an effort to determine whether a higher evaluation may be 
assigned to the right hip disability, the Board has also 
considered rating criteria based upon limitation of motion 
and hip joint disabilities found in Diagnostic Codes 5250 
through 5255, also under 38 C.F.R. § 4.71a.  However, the 
medical evidence shows that the veteran's right hip 
replacement status does not indicate evidence of actual 
ankylosis of the hip, flail hip joint, or fracture of the 
shaft or anatomical neck of the femur as contemplated by DCs 
5250, 5254, and/or 5255.  Under Diagnostic Codes 5251, 5252 
and 5253, the maximum ratings for limitation of motion or 
impairment of the thigh are 10 percent, 40 percent, and 20 
percent, respectively.  Thus, those codes would not provide a 
basis for a higher rating. 

Finally, we note that, pursuant to 38 C.F.R. § 3.321(b)(1), 
an extraschedular rating is in order when there exists such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right hip disability, 
interference with her employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of her service-connected right 
hip since the hip replacement in 2000.  The Board observes 
that the veteran has indicated that she was working on only a 
part time basis, but her testimony established that this was 
because she was also attending school.  Further, the Board 
does not dispute the veteran's contention that her right hip 
disability has caused her to alter her lifestyle and 
restricted her activities.  Even so, such complaints have 
been taken into consideration in the decision to assign a 50 
percent evaluation for the right hip.  In other words, the 
Board finds that the regular schedular standards contemplate, 
and adequately compensate for, the degree of symptomatology 
shown.

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where her currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An increased rating for status post total right hip 
replacement is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


